IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

SOLARBLUE, LLC, SOLARBLUE
CANADA, INC. AND LEE MAHER,

             Appellants,

 v.                                                  Case No. 5D16-4374

BENNETT JONES, LLP AND
ERNEST W. BELYEA, ESQ.,

           Appellees.
________________________________/

Opinion filed January 19, 2018

Appeal from the Circuit Court
for Orange County,
Alice Blackwell, Judge.

Jennifer K. Birmingham, The Birmingham
Law Firm, P.A., Winter Park, for Appellants.

Michael M. Brownlee, of Fisher
Rushmer, P.A., Orlando, for Appellees.

PER CURIAM.

      AFFIRMED. See Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco

Cty., 137 S. Ct. 1773, 1779–81 (2017) (explaining that in determining whether personal

jurisdiction is present, primary concern is burden on defendant of litigating in forum

because to do otherwise would offend due process).



ORFINGER, EVANDER and WALLIS, JJ., concur.